Exhibit 10.41
CONFIRMATION OF NOTICE OF TERMINATION
OF
CONSULTING AGREEMENT
WITH HAROLD D. CARTER
Brigham Oil & Gas, L.P. (the “Company”) and Harold D. Carter (“Consultant”), by
their signatures below, do hereby acknowledge and confirm that Consultant
terminated that certain Consulting Agreement dated May 1, 1997, as amended from
time to time, by and between the Company and Consultant (the “Consulting
Agreement”) effective as of January 1, 2009 and, as a result, the Consulting
Agreement is of no further force or effect as of said date.

      COMPANY:   CONSULTANT:      
BRIGHAM OIL & GAS, L.P.
By:  Brigham, Inc.
Its: Managing General Partner
         
By: /s/ David T. Brigham
  By: /s/ Harold D. Carter
 
   
David T. Brigham
  Harold D. Carter
Executive Vice President
   

 

